59571: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59571


Short Caption:CLANCY (BENJAMIN) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C259203Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/24/2013How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantBenjamin James ClancyJason G. Weiner
							(Weiner Law Group, LLC)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						



13-35849: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/04/2011Filing FeeAppeal Filing fee waived. Criminal.


11/04/2011Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)11-34046




12/07/2011Order/ProceduralFiled Order Granting Telephonic Extension. Appellant: Fast Track Statement and Appendix due: December 21, 2011.11-37501




12/27/2011MotionFiled Motion and Order/Excess Pages. Granted:   16 pages.11-39717




12/27/2011Fast Track BriefFiled Fast Track Statement.11-39722




12/27/2011AppendixFiled Appendix to Fast Track Statement. Vols. 1 through 2.11-39725




12/30/2011AppendixReceived CD-ROM for Appendix. Filed on 12/27/2011.


01/18/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Fast Track Response due: January 24, 2012.12-01730




01/24/2012Fast Track BriefFiled Fast Track Response12-02420




01/24/2012AppendixFiled Appendix Respondent's Appendix12-02421




01/31/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Reply to the Fast Track Response due: February 14, 2012.12-03389




02/21/2012Fast Track BriefFiled Reply to Fast Track Response.12-05371




02/21/2012Notice/OutgoingIssued Notice Of Deficient Certificate of Compliance/Verification. Due Date: 5 days.12-05375




02/21/2012Case Status UpdateFast Track Briefing Completed.


02/23/2012Notice/IncomingFiled Amended Verification for Reply to Fast Track Response.12-05761




10/11/2012Order/ProceduralFiled Order Directing Full Briefing. Appellant shall have 30 days to file the opening brief. Thereafter, briefing shall proceed as set forth in  NRAP 31(a)(1). Fn1[Counsel need not file a new appendix and may utilize the fast track appendix previously filed in this court.]12-32257




11/14/2012BriefFiled Appellant's Opening Brief.12-35973




12/14/2012MotionFiled Motion for Extension of Time to file the Answering Brief - First Request. (January 14, 2012)12-39674




12/14/2012Notice/OutgoingIssued Notice Motion Approved. Answering Brief Due January 14, 2012.12-39677




12/26/2012BriefFiled Respondent's Answering Brief.12-40813




01/08/2013Notice/IncomingFiled Notice of Change of Firm Name and Contact Information (Wright and Weiner, LTD. has changed their firm name to The Weiner Law Group, LLP).13-00799




01/25/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Reply Brief due: February 1, 2013.13-02741




01/31/2013BriefFiled Appellant's Reply Brief.13-03271




01/31/2013Case Status UpdateBriefing Completed/To Screening.


10/24/2013Order/ProceduralFiled Order Submitting for Decision without Oral Argument,.13-32017




10/24/2013Case Status UpdateSubmitted for Decision.


11/27/2013Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before Hardesty/Parraguirre/Cherry. Author: Parraguirre, J. Majority: Hardesty/Parraguirre/Cherry. 129 Nev. Adv. Opn. No. 89. NNP1313-35849




12/23/2013RemittiturIssued Remittitur.13-38938




12/23/2013Case Status UpdateRemittitur Issued/Case Closed


01/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on December 30, 2013.13-38938